PER CURIAM.
Appellant was convicted of second degree murder and aggravated assault from which conviction he brings this appeal.
The Public Defender of the Fifteenth Judicial Circuit, having been appointed to represent appellant in this appeal, has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and a motion to withdraw.
In substance the brief sets out that after reading the entire record and researching the applicable law, the public defender has been unable to find any meritorious grounds to support an argument that reversible error occurred.
Accordingly, appellant was given the time and opportunity to present argument on his own behalf, but he has chosen not to do so.
This court, pursuant to Anders, has carefully reviewed the record and concludes that appellant was afforded a fair trial, free of reversible error.
We therefore affirm.
AFFIRMED.
HERSEY, WALDEN and DELL, JJ., concur.